DETAILED ACTION
This action is in response to the application filed 3/31/2020.
Claims 1-3, 6, 8, 10, 12-15, 17, 18, 20, 25-27, 29, 30, and 32 have been submitted for examination.
The application claims priority to Application 62/679,268 with filing date 6/1/2018 and Application 62/569,960 with filing date 10/9/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 12-15, 17, 20, 25-27, 29, and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Customize Your Palette”, taken from https://www.maccosmetics.com/customizeyourpalette, published 5/13/2016, hereinafter Mac, in view of “Customize your freedom palette”, Beautylish, published 7/21/2016, disclosed by applicant on 3/31/2020, hereinafter Beautylish, in view of Lu et al. (US 2018/0285952), hereinafter Lu.

As per claim 1, Mac teaches the following:
a system for generating a custom beauty product, (see Mac in entirety, method for custom eye shadow cases), the system comprising: 
at least one processor; and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
generate a beauty product configuration user interface, wherein the beauty product configuration user interface includes a first display area and a second display area.  As Mac shows in pages 1-4 a user may select a size of palette (second display area) and in page 5 a selected palette is displayed (first display area); 
display a set of selectable product user interface elements in the second display area, the set of selectable product user interface elements representing a set of configurable products.  As Mac shows in pages 1-4, a size of a palette may be selected by a user, where each palette is “configurable” with user selected shades; 
receive a selection of a selectable product user interface element of the set of selectable product user interface elements.  As Mac further shows in pages 1-4, each element may be selected via a “customize” button; and 
in response to receipt of the selection, display a visual representation of a configurable product represented by the selected product user interface element in the first display area.  As Mac shows in page 5, upon selection of an element, in this case “2 Blushes & 6 Eye Shadows”, the user is presented with the selected case.
However, Mac does not explicitly teach of the first and second display areas being including in a same user interface.  In a similar field of endeavor, Beautylish teaches of allowing a user to design a custom cosmetic palette, (see page 1).  As Beautylish further shows on page 1, the user may both choose a palette and shades on a same interface.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interface of Mac to include both palette selection and shade selection to be included in a same interface.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user of Mac in allowing said user to edit a palette size without requiring the user to return to previous screens.
Furthermroe, Mac does not explicitly teach of a processor or memory. In a similar field of endeavor, Lu is directed to user customized cosmetic products (see abstract).  Lu further shows in Fig. 13 that the method may be implemented by a device with a CPU and memory.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interfaces of Mac to be implemented in a computing device of Lu. One of ordinary skill would have been motivated to have made such modification because computing devices such as Lu provided the benefit of allowing access to web pages such as Mac.

Regarding claim 2, modified Mac teaches the system of claim 1 as described above.  Mac further teaches the following:
the visual representation of the configurable product is a product template selected from a set of product templates based on the selection.  As Mac shows in pages 1-5, the selected product is a “template” as it is an empty case which may be filled via further user selections.

Regarding claim 3, modified Mac teaches the system of claim 1 as described above.  Mac further teaches the following:
configure the visual representation of the configurable product with a plurality of product selection regions based on the selection.  As Mac shows on page 5, a plurality of product regions are displayed, wherein the number and placement of said regions are based upon the initial palette selection;   
display a set of user interface tools in the second display area based on the plurality of product selection regions.  As Mac shows in page 6, upon selection of “Show Shade Names”, a plurality of shade options are displayed in a section on the right of the display; and 
update a product selection region based on a user selection of the product selection region and a tool selection received from the user.  As Mac shows in page 7, the user may drag and drop shades onto a desired selection region, where the display is updated to show the shade in said region.

Regarding claim 5, modified Mac teaches the system of claim 1 as described above.  Mac further teaches the following:
display, in a third display area, a navigation tool including selectable images corresponding to one or more configuration tools for the configurable product.  As Mac shows in pages 7 and 8, a user may select a left or right side of the palette to toggle between blushes and eye shadows, i.e. navigation tool with selectable images; 
receive a selection of a selectable image of the selectable images.  See Mac page 7 for blush selection and page 8 for eye shadow selection; and
display a set of product configuration tools in the second display area based on the selection of the selectable image and the configurable product.  As seen in pages 7 and 8 of Mac, possible selections are presented based upon the selection of the palette image.

Regarding claim 8, modified Mac teaches the system of claim 1 as described above.  Mac further teaches the following:
receive a configuration of the configurable product.  As Mac shows on pages 6 and 7, product selections have been made and added to the case; 
identify a set of component products associated with the configuration.  As Mac shows in page 7, specific shades are identified at specific locations
However, Mac does not explicitly teach of determining sources for component products and transmitting requests for said products.  In a similar field of endeavor, Lu is directed to user customized cosmetic products (see abstract).  Lu further teaches the following:  
determine a source for a component product of the set of component products; and transmit a production request to a producer for the component product.  As Lu shows in Fig. 2, upon formulation of cosmetic products being determine, ingredient selections are made and sent to a cosmetic dispensing system.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the custom cosmetics of Mac with the custom cosmetic creation of Lu.  One of ordinary skill would have been motivated to have made such modification because Mac clearly suggests that a user may order the custom created products with the “Add to Bag” control.  Furthermore, as Lu teaches in paragraph [0008], creating custom compositions would benefit the user in more effect individualized target skin compositions.

  Regarding claim 10, modified Mac teaches the system of claim 8 as described above.  However, as described above, Mac does not explicitly teach of sourcing materials for production.  Lu further teaches the following:
determine a formulation for the component product.  See Fig. 2, step 205 where an ingredient is selected; 
identify a set of formulation components for the formulation.  See Fig. 2, step 209, where multiple ingredients are selected to provide a formulation; 
identify a source for a formulation component of the set of formulation components; and transmit a request for the formulation component to the source of the formulation component.  As Lu shows in Fig. 2, steps 211 and 213, the calculated formulation comprising selected ingredients is dispensed by a dispensing system (request for dispensation transmitted to dispenser).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the custom cosmetics of Mac with the custom cosmetic creation of Lu.  One of ordinary skill would have been motivated to have made such modification because Mac clearly suggests that a user may order the custom created products with the “Add to Bag” control.  Furthermore, as Lu teaches in paragraph [0008], creating custom compositions would benefit the user in more effect individualized target skin compositions.

Regarding claim 12, modified Mac teaches the system of claim 8 as described above.  However, as described above, Mac does not explicitly teach of sourcing materials for production.  Lu further teaches the following:
generate instructions for assembly of the configured product using the set of component products; generate instructions to send the configured product to the user.  As Lu shows in Fig. 9, control commands are generated based upon user selections; and 
transmit the instructions for assembly of the configured product and the instructions to send the configured product to the user to the producer.  As Lu teaches in paragraph [0119], instructions are sent from apparatus 1410 to cosmetic dispensing system 100 for productions and delivery to the user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the custom cosmetics of Mac with the custom cosmetic creation of Lu.  One of ordinary skill would have been motivated to have made such modification because Mac clearly suggests that a user may order the custom created products with the “Add to Bag” control.  Furthermore, as Lu teaches in paragraph [0008], creating custom compositions would benefit the user in more effect individualized target skin compositions.

As per claim 13, Mac does not explicitly teach of a non-transitory medium.  In a similar field of endeavor, Lu is directed to user customized cosmetic products (see abstract).  Lu further shows in Fig. 13 that the method may be implemented by a device with a memory.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the interfaces of Mac to be implemented in a computing device of Lu. One of ordinary skill would have been motivated to have made such modification because computing devices such as Lu provided the benefit of allowing access to web pages such as Mac.
The remaining limitations of claim 13 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 14, 15, 17, and 20, modified Mac teaches the medium of claim 13 as described above.  The remaining limitations of claims 14, 15, 17, and 20 are substantially similar to those of claims 2, 3, 5, and 8 respectively, and are rejected using the same reasoning.



	As per claim 25, the limitations of claim 25 are substantially similar to those of claim 1 and are rejected using the same reasoning.

Regarding claims 26, 27, and 29, modified Mac teaches the method of claim 25 as described above.  The remaining limitations of claims 26, 27, and 29 are substantially similar to those of claims 2, 3, and 5 respectively, and are rejected using the same reasoning.

Claims 6, 18, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mac in view of Beautylish in view of Lu as applied to claims 1, 13, and 25 above, and further in view of Jennings et al. (US 2017/0076348), hereinafter Jennings.

Regarding claim 6, modified Mac teaches the system of claim 1 as described above.  Mac further teaches the following:
display one or more pre-configured product configurations corresponding to the configurable product.  As Mac shows on pages 10 and 11, pre-configured selections are presented other than “customize your palette”; 
receive a selection of a pre-configured product configuration from the one or more pre- configured product configurations.  As Mac shows on pages 10 and 11, the pre-configured palettes are selectable for viewing; 
While Mac teaches of customizing as palette in pages 1-8, Mac does not explicitly teach of pre-populating the configuration tool based upon a pre-configured palette being selected.  In a similar field of endeavor, Jennings teaches of an interface allowing a user to design a custom product (see abstract).  Jennings further teaches the following: 
pre-populate a set of product configuration tools based on the pre-configured product configuration.  As Jennings teaches in paragraphs [0100] and [0101], and corresponding Fig. 3E, upon a user selecting “make it” icon 380, interface 300e is presented with the pre-configured selections of the selected article; 
receive a configuration change from a product configuration tool of the set of product configuration tools.  As Jennings teaches in paragraphs [0104] – [0110], the user may make selections to change the product configuration, such as, for example, selection of a different container; and 
update a display of the configured product based on the configuration change.  As Jennings teaches in paragraph [0110], the presentation of the article is updated based upon user selections.  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the design interface of Mac with the pre-population based on user selection of Jennings.  One of ordinary skill would have been motivated to have made such modification because as Jennings teaches in paragraph [0041], such selection of pre-configured products would benefit a user of Mac in allowing creating a product with a starting “template” defined by another person or persons.
	Regarding claim 18, modified Mac teaches the medium of claim 13 as described above.  The remaining limitations of claim 18 are substantially similar to those of claim 6 and are rejected using the same reasoning.

Regarding claim 30, modified Mac teaches the method of claim 25 as described above.  The remaining limitations of claim 30 are substantially similar to those of claim 6 and are rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175